Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 1 of 12




                .
                          EXHIBIT C           _




      Hood Canal           Strait of     JUan de .Fuca
 .Wildstock Harvest Plan and Cultivated                                 _




                    Shellfish   Harvest Plan           -
 Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 2 of 12




Parcel Number(s):                      ‘
                                                    Mason County parcel number(s)
                                                                                                          ‘




Tideland     Common Name:
Physical Address:
                          V




                                 WILD STOCK SHELLFISH HARVEST PLAN

     1.   Harvest Plan; Parties: The Jamestown S’Klallam Tribe, Lower Elwha Klallam Tribe,
          Port Gamble S’Klallam Tribe, Skokomish Indian Tribe, and Suquamish Indian Tribe have
          adjudicated usual and accustomed ﬁshing grounds and stations Within the Hood Canal
          Fishery. United States v. Washington, C70-9213. The Parties to this harvest plan (“Harvest                                                        *




                                   I




          Plan”) are the:        (“Shellﬁsh Company”); tideland'owner(s)          (“Owner’7); and


                  D             South of Ayo‘ck Point: The Skokomish Indian Tribe.


                  D             North of Ayock Point and South of the Termination Point Line: The
                                Jamestown S’Klallam Tribe, Lower Elwha Klallam Tribe, Port Gamble                                                       .




                                S’Klallam Tribe, and Skokomish Indian Tribe.


                  D  '
                                North 0f the Termination Point Line and South of, the. Foulweather
                                Bluff Line: The Jamestown S’Klallam Tribe, Lower Elwha Klallam Tribe
                                Port Gamble S’ Klallam Tribe, Skokomish Indian Tribe, and Suquamish
                                Indian Tribe.

                                                                                                                                                            I




          “Termihatibn Point‘Line” means “the line        commencing on the west shore of HOOd
                                                                           .   .   ..




          Canal at Termination Point and following the course of the Hood Canal Floating Bridge to
          the east shore ofthe canal.” United States                  v.       Washington, 626 F. Supp.              at       1486-1487.


          “Foulweather Bluff Line” means “a                line       drawn between Foulweather Bluff and Olele
          Point”. Id. at 1469.


     2.   Tideland Covered:                The   tideland (“Tideland”) speciﬁcally covered under thisHarveSt
          Plan includes         Mason County         parcel number(s)                            .       The physical address             for the
                                                                                                     '




          Tideland   ls                                .
                                                                                                                                                        »




     3.   Term: This Harvest Plan commences on                                          \

                                                                                            and terminates when:       (a) the           Shellﬁsh   .




          Company no longer controls harvest rightsto                          the Tideland; and/0r (b) a notice of intent to
          cultivate (or       grow) shellﬁsh on Tidéland         is   served on the affected                  tribe(s).’



          Notwithstanding the termination of  this Harvest Plan, the Owner and affected Tribe(s)
                                                                                                                                                    '




          remain bound to the agreed upon harvest shares for the remainder Of that harvest cycle.
                                                             I




   4.     Surveys and‘Popu'lation Estimates:        Surveys and/0r population estimates .may be
          conducted upon thirty (3 O) days’ advanced notice.
                                                                       I




WILD STOCK SHELLFISH HAR VEST PLAN
                                                                                                                          ‘




                                                                                                                                 1       Pag   e
[Insert County Name] Parcel N0. [    I / Tideland          Common Name: [                            I
                                                                                                                                     I




PF   US PNP—01 000-SIP (HC) (2019 01-22 v.1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 3 of 12




  5.       Harvest Cycles; Shares: Harvest cycles                       be scheduled on a standard allocation period
                                                                       shall

           for the species of shellﬁsh         (e. g.    currently three years for clams and four years for oysters).
           Prior to     commencing         the initial harvest cycle                      a survey and/or population estimate               was
           conducted. There are no cultivated shellﬁsh or enhanced beds or artiﬁcial beds located on
           the Tideland. The shares of mature Wild stock shellﬁsh available for the initial harvest
           cycle are listed in the following Chart:


                   ShellﬁshSpemes                                                             __




                   Paciﬁc Oysters                              dozen                                   dozen

                                                                                               '




                    Manila Clams                                     lbs                                   lbs

                                                                               '
                                           '




           .




               ‘
                   Others Reserved                                  N/A                   ,
                                                                                                   ‘    N/A


           Prior to the end of each harvest cycle, the affected Tribe(s) or Shellﬁsh                                       COmpany         shall

           exercise best efforts to conduct a survey or population estimate to determine the shares of
           shellﬁsh for the subsequent cycle. The Parties shall act in good faith to schedule the survey
           or population estimate.


   6.      Modification: During any harvest cycle, circumstances beyond the control of the Parties
           may result 1n the available shares of mature wild stock shellﬁsh being greater or lesser than
           previously determined. In such situations and upon agreement, the shares may be increased
           or reduced for the remainder of that harvest cycle. Any modiﬁcation shall be based upon
           a current survey and/0r population estimate.
       '




   7.      Harvests Notice:          Tribal harvests                may be          conducted upon thirty (30) days’ advanced
                                                                                                                 ‘



                                                                                    -




           notice.
                                                                                                                                                  v




           If the Tideland  located North of Ayock Point: (a) the affected Tribes shall comply With
                              ls

           the terms of any intertribal management agreement for private tidelands so long as, the
           agreement remains in force and effect; and (b) 1n the absence of such an agreement the
           affected Tribes shall coordinate                    among       themselves, in good faith                     harvesting on the
           Tideland.


   8.      Harvest Access: Access              to the Tidelahd will be: (a)                        by water or across public lands or by
           public right of way; (b) by upland aeoess,                          if       granted by the Owner; and/or (c) by upland
           access if there    ls   no other reasonable and/or safe means of access.


           The Owner notiﬁes the Parties               assumes no risk or liability for any accidental injuries
                                                        that   it

           sustained While accessing the Tideland.         The Owner remains responsible for all intentional
               and criminal
           torts'                   acts   committed by the Owner against the Tribe(s), their employees and
           members.
                                                                                                           ‘




WILD STOCK SHELLFISH HAR VEST PLAN
                                                                           '



                                                                                                                     V




                                                                                                                               2       P a 57 e
                                                                                                                                       "
                                     I / Tideland Common
[Insert County Name] Parcel N0. [                        Name: [                                       I
                                                                                                                                   I




PF   US PNP—01 000-SIP (H6) (2019 01-22 v. 1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 4 of 12




     9.    Harvest Methods; Frequency:                     Any       harvest shall be subject to, and conducted in
           accordance with,         all   applicable laws, statutes, rules and regulations.        Traditional and/or
           contemporary methods ofharvesting shellﬁsh may be utilized. The Parties are individually
           responsible for determining the number Of their harvesters that may participate in each
           harvest and/0r for employing other measures to prevent overharvests. Treaty harvests will
           occur 0n daylight  tides, unless a night harvest is necessary for the affected Tribe(s) to
           complete their harvest during any one harvest cycle. Furthermore, the affected Tribe(s)
           shall ensure that a harvest monitor and/or enforcement ofﬁcer is present during any
                                                                                I




           scheduled harvest.                                                                           4




           All Tribal harvests ofproperties less than two hundred (200) feet in Width shall be limited
           to ﬁve days per calendar year. If a property is two hundred (200) feet or Wider along the
           beach      front, the   number    shall   be increased by one additional harvest day per calendar year
           for every additiOnal ﬁfty (50) feet of property;


     10.   Harvest Records:               Harvest records shall be exchanged Within thirty (30) days of any
           harvest from this Tideland;


     11.   Harvest Plan Representatives and Service: Unless expressly provided otherwise Within
           this Harvest Plan, any notice, demand or other 60mmunication required t0 be given or
           delivered pursuant to this Harvest Plan shall be in Writing and shall be deemed to havebeen
           given either when personally delivered or sent by fax or sent by email‘or three days
           following mailing by certiﬁed mail, postage prepaid, return receipt requested.


                      Notice to the Jamestown S-’Kallam Tribe and Port Gamble S’Kallam Tribe shall be
                      directed to Shannon Miller, the Point No Point Treaty Council’s Harvest Plan.
                      Representative,    19472 Powder Hill Place NE, Suite 210, Poulsbo,
                                            at:                                               98370;        WA
                      Tel. N0. 360-297-6538; Fax N0. 360-297-341 3; Email Address smiller@pnptc.0rg.;


                      Notice to LOWer Elwha Klallam Tribe shall be directéd’ to Robert Elofson at: 51
                      Hatchery Road Port Angeles             WA
                                                      98363; Tel. N0. 360- 457- 4012 Ext. 7485; Fax
                      N0. 360- 452- 4848; Email Address              robert. elofson@elwha. org.


                  r
                      Notice to the Skokomish Indian Tribe shall be directed to Jonathon Wolf, the
                      Tribe’s Harvest Plan Representative, at:   Skokom'ish Indian Tribe, Natural
                      Resource Department, N. 541 Tribal Center Road, Skokomish Nation,                 WA 98584;
                      Tel.   N0.   360-877-5213;    Fax    N0.    360—877-5148;   Email                         .

                                                                                                                        Address
                      jwolf@skokomish.org.                                                         r




                      Notice shall also be served upon: Earle D. Lees, Tribal Attorney; Skokomish Legal
                      Department, N. 80 Tribal Center Road, Skokomish Nation, Washington 98584; Tel.
                      No. 360-877-2 1 00; Fax No. 360-877-2 1 04; Email Address elees@skokomish.org.



                                                                 I




WILD STOCK SHELLFISH HAR VEST PLAN                                                       ‘



                                                                                                            3           P a g7 e
[Insert County Name] Parcel N0. [    I / Tideland Common Name: [
                                                                                                                    I



                                                                                    I
PF   US PNP-01 000-SIP (HC) (2019 01-22 v.1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 5 of 12




                   Notice to Suquamish Indian Tribe shall be directed to
                                                                                                         '




                                                                                                             at:                  ;
                                                                                                                                              Tel.   No.
                                                                         '




                                           '




                         ;FaX No.      gEmailAddress'


                   Notice to the Shellﬁsh Company shall be directed t0                                                 ,
                                                                                                                            the               Shellﬁsh.

                   Company’s Harvest Plan Representative, at:      Tel. N0.               A



                                                                                              ;                                   ;
                                                                                                                                              Fax No.
                           ;
                               Email Address

                   Notice to the    Owner shall be         directed to          at:               ;
                                                                                                      T61.   N0.                          ;
                                                                                                                                              Fax N0.
                           ;
                               Email Address

          The Harvest Plan Representatives may be replaced upon written                           notice.



   12. Interpretation:        The Parties acknowledge that the terms and conditions of this Harvest
          Plan have resulted from the negotiations of the Parties and that no Party will be deemed to
          berthe drafter or author of this Harvest Plan. The language in all parts of this Harvest Plan
          will, in all cases, be Construad as- a Whole according to its meaning and not'strictly for 0r
          against any Party. This Harvest Plan may not be amendedvor modiﬁed unless in writing
          and upon mutual consent of the Parties to this Harvest Plan. Exceptto the extent expressly
          stated herein, this Harvest Plan isnot intended to supersede applicable provisions of the                                                   '




          Revised Shellﬁsh Implementation Plan (Sub. No. 89-3, Dkt. N0. 1433 1).


   13.    Waiver:     A Party’s failure to exercise or delay in exercising'any right, power or privilege
          shall not operate as a waiver;            nor shall any single or partial exercise of any                        right,         power or
          privilege preclude      any other or further exercise          thereof.


   14.    Dispute Resolution: A11 Parties agree to harvest in a respectful and courteOus manner,
          and to instruct all employees or members to also be respectful and courteous when
          accessing the Tideland. Good faith is implied in this Harvest Plan. Disputes arising from
          this Harvest Plan shall be resolved informally and, if such attempts fail, disputes may be
                                                                                                                                                           ‘
                                               '




          submitted for resolution consistent with the provisions of the Revised Shellﬁsh
                       -




          Implementation Plan, or         its      successor Plan.


          The following are expressly prohibited and constitute a material breach ofthis Harvest Plan
          for which a remedy may be fashioned: (a) denying access; (b) overharVesting; and/or (c)
          engaging in conduct that unlawfully interferes with shellﬁshing activities. The foregoing
          is   not an exhaustive   list   of matters that are subject to dispute resolution.




                                                                                      '




WILD STOCK SHELLFISH HAR VEST PLAN                                   ,


                                                                                                                              4               P ag   e
[Insert County Name] Parcel N0. [    I/ Tideland             Common Name: [           I                            ‘
                                                                                                                                      l




PF   US PNP—01 000-SIP (HC) (2019 01-22 v.1)-
 Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 6 of 12




                                EXECUTION OF THIS HARVEST PLAN

The undersigned execute this Harvest Plan on the                                 date herein indicated.


 SHELLFISH'COMPANY                                                               JAMESTOWN S’KLALLAM TRIBE

                                                 Date
                                                                                                                         ‘




                                             I
                                                                 -
                                                                         -




                                                                                                                                                                 I
                                                                                                                                                                         Date

                                                                                 (If Applicable,   See Paragraph 1 of this Harvest Plan)                                                     _




                                                                                 PORT GAMBLE S’KLALLAM TRIBE
                                                                                                                                                ‘

                                                                                                                                                                                     »




 EIN/SSN/Other Tax            Id.       Number           ,
                                                                                                                     »




                                                                                                                                                                 I
                                                                                                                                                                         Date

                                                                                 (IfA pp 1i ca.b1 e ,s ee P ra ra p h            1        0 fthi s   Ha w estPlan)
 Street Address                                                                                            ta
                                                                                                                g‘           ,




                                                                                 LOWER ELWHA KLALLAM' TRIBE.
                                                                                                                                                                                         ‘




 City/State/Zip
                      t




                                                                                                                                                                         Date'
     '




                                                                                                                                                             I




                                                                     I


                                         >




Telephone Number
                          '




                                    .
                                                             -


                                                                                 (If Applicable,   See Paragraph                 1    of this Haﬁzest Plan)



         .
                                                                                 SKOKOMISH INDIAN TRIBE
                                                                                                                                                                     '




Fax Number                                                                                                                           --




             _
                                                                                                                                                             I
                                                                                                                                                                     Date
Email Address                                                                    Jonathon Wolf


                                                                                 SUQUAMISH INDIAN TRIBE
                                                                             '




                                                                                                                                                         I
                                                                                                                                                                     Date

                                                                                 (If Applicable,   See Paragraph             1       of this Harvest Plan)



                                                                                 TIDELAND OWNER                                             .




                                                                                                                                                         I
                                                                                                                                                                     Date




WILD STOCK SHELLFISH HAR VESTPLAN
                                                                                                                                                                                     Pag
                                                                                                                                                     I




                                                                                                                                                                            5                    e
                                                                                                                                                                                                     I




[Insert County   Name] Parcel N0. [                I   / Tideland Common Name: [                       I
                                                                                                                                                                                 I




PF US PNP-01 000-SIP (HC)       (2019 01-22             v.1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 7 of 12




                                          I




Parcel Number(s):                    .
                                                   I




                                                        Mason County parcel number(s)
Tideland     Common Name:                                  *



                                                                                              .




Physical Address:



                                CULTIVATED SHELLFISH HARVEST PLAN

     1.   Harvest Plan; Parties: The Jamestown S’Klallam Tribe, Lower Elwha Klallam Tribe                                         '




          Port Gamble S’Klallam Tribe, Skokomish Indian Tribe, and Suquamish Indian Tribe have
          adjudicated usual and accustomed ﬁshing grounds andvstations Within the Hood Canal
          Fishery. United States v. WashingtOn, C70-9213. The Parties to this harvest plan (“Harvest
          Plah”) are the:        (“Grower”); tideland‘ owner(s)
                                                                                                                                  '




                                                                     (“Owner”); and


                   D            South of Ayock Pbint: The Skokomish Indian Tribe.

                   D            North of .Ayock Point and South of the Termination Pdint Line: The
                                Jamestown S’Klallam Tribe, Lower Elwha Klallam Tribe, Port Gamble
                                S’Klallam Tribe, and Skokomish Indian Tribe.


                   D            North of the Termination Point Line and South of the Foulweather
                                Bluff Line: The Jamestown S’Klallam Tribe, Lower Elwha Klallam Tribe,
                                Port Gamble S’Klallam Tribe, Skokomish Indian Tribe, and Suquamish
                                Indian Tribe.


          “Termination Point Line” means “the line                           .commencing on            the west shore of Hood
          Canal   at   Termination Point and following the course of the                          Hood Canal Floating Bridge to
                                               ”
          the east shore ofthe canal.                  United States   v.   Washington, 626 F. Supp. at 1486— 1487.


          “Foulweather. Bluff Line”                means “a     line   drawn between Foulweather Bluff and Olele
          Point”. Id. at 1469.


     2.   Tideland Covered:              The   tideland (f‘Tideland”) speciﬁcally covered under this Harvest
          .Plan includes        Mason County             parcel number(s)         _
                                                                                      .           The. physical address for the
                                                                                                                   ‘




          Tideland     is
                            -




     3.   Term: This Harvest Plan commences on                                 and terminates When:‘(a) the Grower no
          longer controls the cultivation and harvest. rights for the Tideland; and/or (b) a noticeof
          intent to alter or discontinue shellﬁsh cultivation (or growing) activities on Tideland is
          served on the affected         tribe(s).


  .4.     Surveys and Population Estimates:       Surveys and/0r population estimates                                    may be
          conducted upon fourteen (14) days’ advanced notice.




CUL TIVA TED SHELLFISH HAR VEST PLAN
                  Name] Parcel N0.                             Common Name: [                                          1|Page
[Insert County                [     I / Tideland                                          I

PF   US PNP—02000-SIP (H6) (2019 01-22 v. I)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 8 of 12




    5.        Harvest Cycles; Shares: Harvest cycles                       be scheduled on a standard allocation period
                                                                            shall

              for the species of shellﬁsh      (e. g.,      currently three years for clams and four years for oysters).


              As determined by       a survey and/or population estimate, {he                          ﬁxed Treaty Share of shellﬁsh
              available for the initial and subsequent harvest cycles”                      is listed in      the following Chart:




                   Paciﬁc Oysters                           dozen


                    Manila Clams                                  lbs
                                                v




                                                     I




               .
                   Others Reserved
                                           I
                                                                 N/A


    6..       Modification: The Treaty Share described in Section 5. shall be ﬁxed and remain in effect
              for subsequent harvest cycles except as modiﬁed pursuant to this Section. Circumstances
              beyond the control ofthe Parties may decrease or increase the amount of shellﬁsh available
              for the Treaty Share.    Such circumstances could include, for instance: catastrophic
              mortality “associatedwith disease or environmental conditions; a substantial increase in
              natural production of clams and/or oysters; or a down-grade in growing area classiﬁcation
              by the Washington Stafe Department of Health. Any decrease or increas'e in the Treaty
                                                                                       ‘




              Share beyond the original ﬁxed amount shall be agreed to in writing by the Parties for one
              or multiple harvest cycles.                        be based upon a current survey and/or
                                                    Any modiﬁcation                 shall

              population estimate. Under no circumstances, h0w€ver, shall the ﬁxed Treaty Share be
              modiﬁed unless the Parties ﬁrst mutually agree in writing to exchange harvest records.
I

          '




    7.        Harvests Notice: The affected Tribe(s) shall serve the Grower with the proposed dates
              and times for a Tribal harvest on the Tideland at least thirty (30) days in advance of the
              proposed Tribal harvest (i.e'., the “Harvest Notice”). Any objections shall be served in
              writing Within three (3) days of service of the HarVest Notice. However, the affected
              Tribe(s) is/are not required to change the proposed dates and times unless the schedule will
                                   and negative impact to the Growersscrops and operatiOns.
              result 1n a signiﬁcant                                                                                                    See
              Revised Shellﬁsh Implementation Plan at § 6.2 (Sub. N0. 89- 3, Dkt. No. 14331).


              If the Tideland   located North of Ayock Point: (a) the affected Tribes shall comply with
                                is

              the terms of any, intertribal management agreement for private tidelands, so long as, the
              agreement remains in force and effect; and (b) in the absence of such an agreement, the
              affected Tribes shall coordinate                   among themselves,           in        good   faith,   harvesting on the
              Tideland.
                                                                                               -
                          ‘




    8.        Harvest Aécess: Access to the Tideland Will be: (a) by water or across public lands or by
              public right of way; (b) by upland access, if granted by the Owner; and/0r (c) by upland
     '




              access, if there ls no other reasonable and/or safe means of access.




CUL TIVA TED SHELLFISH HAR VEST PLAN                                    ‘




                                                                                                                             2       P age
[Insert County        Name] Parcel N0. [        I   / Tideland          Common Name: [             I
                                                                                                                                 I




PF US PNP-02000-SIP (HC)             (2019 01-22         v. 1)
 Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 9 of 12




           Prior t0 any harvest for       which the       Parties agree to divide the Tideland, the Parties shall also
           mutually agree in writing upon a map depicting those areas on the Tideland that may be
           accessed in order to harvest the Treaty Share While avoiding damage to the Grower’s
           equipment and gear           (if any).     The Owner notiﬁes the           Parties that   it       assumes no risk or
           liability for    any accidental        injuries sustained    While accessing the Tideland.                  The Owner
           remains responsible for          all   intentional torts  and criminal         acts   committed by the Owner
                                                                                                                                       '




           against the Tribe(s), their employees and              members.


           .Harvest Mefhods; Frequency: Any harveSt shall be subject to, and conducted in
            accordance With, all applicable laws, statutes, rules and regulations. Traditional and/or
           contemporary methods ofharvesting shellﬁsh may be utilized. The Parties are individually
           responsible for determining the number of their harvesters that may participate in each
           harvest and/or for employing 'cher measures to prevent overharvests.                                 Furthermore, the
           affected tribe(s) shall ensure that a harvest monitor and/or enforcement ofﬁcer                              is   present
           during any scheduled harvest.                  The Grower,   lastly, shall     provide    a-       reasonable and fair
                                                                                                                               I




           opportunity to harvest the        full   Treaty share of shellﬁsh during each harvest cycle.


     10.   Harvest Records: Upon written request, the Tribes shall provide harvest records within
           thirty (30) days of the completed harvest cycle from the Tideland. In the event that the
           Tribes are unable to obtain their Treaty share within any harVest cycle due to circumstances
           out oftheir control, the Tribes may request that the Grower Submit its harVest records. The
           Grower    shall   provide such harvest records, With' any conﬁdential information redacted,
           Within thirty (3 0) days of receiving the request.


     11.   Harvest Plan Representatives and Service: Unless expressly provided otherwise Within
           this Harvest Plan, any notice, demand or other. communication required to be given or
           delivered pursuant to this Harvest Plan shall be in writing and shall 'be deemed to have been
           given either      when
                              personally delivered or sent by fax or sent by email 0r three days
           following mailing by certiﬁed mail, postage prepaid, return receipt requested.


                    Notice to the Jamestown S’Kallam Tribe and Port Gamble S’Kalla’m Tribe shall be
                    directed to Shannon Miller, the Point No Point Treaty Council’s HarveSt'Plan
                    Representative,   at: 19472 Powder Hill Place NE, Suite 210,'Poulsb0,    98370;                    WA
                    Tel.   No. 360-297-6538; Fax No. 360-297-341 3 Email Address smiller@pnptc.org,
                                                                                  ;




                    Notice toLower Elwha Klallam Tribe shall be directed to Robert Elofson at: 51
                    Hatchery Road, Port Angeles,              WA
                                                     98363; Tel. No. 360-457-4012 Ext. 7485; Fax
                    N0. 360—452-4848; Email Address r0bert.elofson@elwha.org.                             '




                    Notice to the Skokomish Indian Tribe shall be directed to Jonathon Wolf, the
                ~

                    Tribe’s Harvest Plan Representative, at:   SkokomiSh Indian Tribe, Natural
                    Resource Department,            N.‘   541 Tribal Center Road, Skokomish Nation,                    WA 98584;
                    Tel.     N0.    .

                                        360—877-5213;          Fax      N0;       360—877-5148;                Email     Address
                                                                              h




                    jwolf@sk0komish.0rg.



CUL TIVA TED SHELLFISH HAR VEST PLAN
                                                                                                                       3|Page
[Insert County Name] Parcel N0. [   I / Tideland Common Name: [                       I
PF   US PNP-02000-SIP (HC) (2019 01-22 v.1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 10 of 12




                    Notice shall also be served upon: Earle D. Lees, Tribal Attorney, Skokomish Legal
                    Department, N. 80 Tribal Center Road, Skokomish Nation, Washington 98584; Tel.
                    No. 360-877-2100; Fax No. 360-877-2104; Email Address elees@skok0mish.org.

                    Notice to Suquamish Indian Tribe shall be directed to                                                              at:          ;
                                                                                                                                                              Tel.   No.
                          ;FaX No.      ;Email Address
                                               '



                                                                                                                               ‘


                                                   _




                    Notice to the Grower shall be directed to                                       ,
                                                                                                        the Grower’s Harvest Plan
                     Representative,    at:               ‘;   Tel.   N0.     .
                                                                                  ;
                                                                                      Fax N0.                            ';
                                                                                                                              Email Address


                    Notice to the    Owner shall be             directed to           I
                                                                                          at:                    ;
                                                                                                                         Tel.      N0.                    ;
                                                                                                                                                              Fax No.
                                                                                                                                   '




                            ;
                                Email Address.


             The Harvest Plan Representatives may be replaced upon written                                       notice.


      12. Interpretation:       The Parties acknowledge that the terms and conditions of this Harvest
             'Plan have resulted from the negotiations of the Parties and that no Party will be' deemed to
             be the draftef or author of this Harvest Plan. The language in all parts of this Harvest Plan
             Will, in all cases be construed as a Whole according t0 its meaning and not strictly for or
             against any Party to this Harvest Plan. This Harvest Plan may not be amended or modiﬁed
             unless 1n writing and    upon mutual consent of the                  Parties.          Except                    to the extent expressly

             stated herein, this Harvest Plan ls not intended to supersede applicable provisions of the
             Revised Shellﬁsh Implementation Plan (Sub. N0. 89-3, Dkt. No. 1433 1).-

      '13.   Authorization:       Tribal agreement'to this Harvest Plan means. that with respect to the
        I


             requirements of the Revised Shellﬁsh Implementation Plan (Sub. N0. 89-3, Dkt. N0.
             1433 1), the Grower     may now createan artiﬁcial bed or enhance an existing natural bed of
             shellﬁsh as described in the Grower’s Section 6.3 notice provided to the affected Tribe(s),
             While also protecting the right to harvest the Treaty Share of shellﬁsh listed in Section 5.
             This provision does not    mean that the             affected Tribe(s) waive any right 0r ability t0 object
             to other permits     any Grower            may need       in order to legally obtain the right to cultivate}

             shellﬁsh.


  I



      14.    Waiver:     A Party’s failure tolexercise or delay in exercising any right, power or privilege
             shall not operate as a waiver;            nOr shall any single or partial exercise of any                                       right,       power or
             privilege preclude any other or further exercise thereof.
                                                                                                             -




      15.     Dispute Resolution: A11 Parties agree to harvest 1n a respectful and courteous manner,
              and to instruct all employees or members. to also be respectful and courteous When
             accessing the Tideland. Good faith ls implied 1n this Harvest Plan. Disputes arising from
             this Harvest Plan shall be resolved informally and, if such attempts fail, disputes may be
             submitted    for    resolution    consistent             with the provisions                   of the Revised                                Shellﬁsh
                                                                                                                     -




             Implementation Plan, or     its   successor Plan.                                          -




CUL TIVA TED SHELLFISH HAR VEST PLAN                                                                                                            4             Pag    e
[Insert   County Name] Parcel No. [   I / Tideland                Common Name: [                I
                                                                                                                                                      l




PF     US PNP-02000—SIP (HC) (2019 01-22 v.1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 11 of 12




        The following are expressly prohibited and constitute a material breach of this Harvest Plan
        for which a remedy may be fashioned: (a) denying access; (b) overharvesting; and (c)
        engaging in conduct that unlawfully interferes with shellﬁshing activities. The foregoing
        is   not an exhaustive   list   of matters that are subject to dispute resolution.




CUL TIVA TED SHELLFISH HAR VEST PLAN
                                                                                       '




                                                                                             5       P   a g e
[Insert County   Name] Parcel N0. [       I/   Tideland Common   Name: [   I
                                                                                                 l




PF US PNP-02000-SIP (HC) (2019 01-22 v.1)
Case 2:89-sp-00306-RSM-DWC Document 423-6 Filed 05/21/20 Page 12 of 12




                          EXECUTION OF THIS HARVEST PLAN

The undersigned execute   this   Harvest Plan on the date herein indicated.
                                            .




 GROWER                                                  JAMESTOWN S’KLALLAM TRIBE


                                 I
                                     Date                                                                              I
                                                                                                                           Date

                                                         (If Applicable,     See Paragraph 1 of this Harvest Plan)



                                                         PORT GAMBLE s’KLALLAM TRIBE
 EIN/SSN/Other Tax      Id.   Number
                                                                                                               .




                                                                                                                       I
                                                                                                                           Date

                                                         (   IfA pp licable, S ee Para g ra p h   1 of thi S   Ha           e S tPl n )
                                                                                                                           w,      'a
 Street Address                                                                                                                            .




                                                         LOWER ELWHA KLALLAM TRIBE
 City/State/Zip                                                                                                    .




                                                                                                                       I
                                                                                                                           Date

                                                                             See Paragraph            of this Harvest Plan)
 Telephoﬁe Number                                        (If Applicable,                          1




                  t
                                                         SKOKOMISH INDIAN TRIBE
                                                                                       '




 Fax Number

                                                                                                                       I
                                                                                                                           Date
                                                         Jonathon WOlf
                                                     ‘




 Email Address

                                                         SUQUAMISH INDIAN TRIBE


                                                                                                                       I
                                                                                                                           Date

                                                         (If Applicable, 'See     Paragraph       1 of {his    Harvest Plan)



                                                         TIDELAND OWNER-

                                                                                                          ‘




                                                                                                                       I
                                                                                                                           Date




                                                                    I




 CULTIVATED SHELLFISHHARVESTPLAN                                                                                                  6       P ag   e
                                    I / Tideland Common
[Insert County Name] Parcel N0. [                       Name: [                    I
                                                                                                                                      I




PF   US PNP-02000-SIP (H6) (2019 01-22 v.1)
